Citation Nr: 1504524	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs ((VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to recognition as the Veteran's qualifying surviving spouse for the purpose of eligibility to DIC benefits.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1968.  He died in May 2010.  The appellant is a former spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  On May 29, 2012, the appellant appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in March 1969.  

2.  The Veteran and the appellant were legally divorced in September 2008; the divorce decree for this divorce is final and was entered by a Circuit Court judge.  
 
3.  The Veteran died in May 2010.  The death certificate listed his marital status as divorced.  

4.  The evidence does not show that the 2008 divorce decree was set aside by a court of competent jurisdiction due to fraud and misconduct prior to the Veteran's death in 2010.  

CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC, have not been met.  38 U.S.C.A. §§ 101(3), 103, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

II.  Factual background.

The record indicates that the Veteran served on active duty from July 1965 to October 1968; he died in May 2010.  The Veteran's death certificate lists his marital status as "divorced."  At the time of his death, the Veteran was service-connected for diabetes mellitus and hypertension, among other things. (In December 2010, the RO granted service connection for the cause of his death.).  

The appellant asserts that she is the Veteran's surviving spouse for the purpose of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits.  She filed an application for DIC benefits (VA Form 21-534) in October 2010.  In a statement in support of claim (VA Form 21-4138), dated in October 2010, the appellant maintained that, although she was divorced from the Veteran, she was his primary care giver during his illness.  The appellant also submitted a statement, dated in October 2010, wherein she stated that she and the Veteran were married for 39 and 1/2 years prior to being divorced in September 2008; she indicated that neither of them had a previous marriage, neither remarried and they had no children.  The appellant indicated that the divorce was due to the Veteran's excessive use of alcohol and drugs; she also stated that he was verbally abusive causing her to fear for her safety as they had 15 guns in their home due to his love of hunting.  

Submitted in support of the appellant's claim was a copy of a marriage certificate, which reflects that the appellant and the Veteran were married in March 1969.  Also submitted were copies of banking statements from Community Trust Bank, which shows that the appellant and the Veteran maintained a joint savings account at that bank until March 2010.  Also of record is a banking statement, which reflects that the Veteran had a checking account with Community Trust Bank, which he opened in September 2008.  Attached to that statement was a copy of a Durable Power of Attorney, executed in August 2009, wherein the Veteran appointed the appellant as his Attorney-in-Fact.  

Also submitted in support of the appellant's claim were statements from Drs. Robert P. Knetsche and Rod Bates, both of whom confirmed that the appellant was the primary care giver for the Veteran; they both attested to the appellant's complete involvement in the treatment and care of the Veteran.  In his statement, dated in July 2010, Dr. Bates stated that while the appellant and the Veteran were divorced, she was his primary care taker and extremely supportive above and beyond what anyone would expect.  In his July 2010 statement, Dr. Knetsche also noted that the appellant filled and managed all of his Veteran's prescriptions; this statement was also reported by A. H. P. Jr, a pharmacist with Coleman's drug store.  

Of record is a statement from [redacted]., the appellant's niece, dated in October 2010, indicating that she had first-hand knowledge of the care that the appellant provided for the Veteran.  Ms. [redacted] related that it was difficult to watch the person that the Veteran had become as a result of his drug use and increased alcohol use.  Ms. [redacted] stated that, despite the verbal abuse that she encountered, the appellant continued to care for the Veteran as though they were still married; she faithfully took care of him as a wife would, although she was not, and did everything in his best interest related to his care.  

Also of record is a statement from Ms. [redacted], dated in October 2010, indicating that she and her husband have been friends with the appellant and the Veteran; she noted that her husband and the Veteran worked together and participated in a lot of outside activities together.  Ms. [redacted] noted that, after their divorce in September 2008, the appellant continued to care for the Veteran; she continued to pay his bills, took him to his doctor appointments, picked up his medications, and she picked up his groceries.  Ms. [redacted] further noted that, during his final terminal hospital stay, the appellant stayed with the Veteran every night; she stated that they may have been divorced on paper, but the appellant continued to take care of the Veteran and loved him as if they were still married.  

The appellant's claim was denied by way of a decision in April 2011. The RO informed the appellant that her claim was denied because she did not meet the eligibility requirements to receive DIC benefits as a surviving spouse.  

At his personal hearing in May 2012, the appellant asserted that she should be considered as the Veteran's surviving spouse in light of the fact that they were married for more than 39 years.  The appellant argued that she was forced to divorce the Veteran because of threats and abuse from him arising from symptoms of his service-connected PTSD.  The appellant reported that, because of his PTSD, the Veteran began to self-medicate with alcohol, marijuana and cocaine and he became abuse towards her.  She noted that the Veteran owned 15 handguns and knives which he occasionally displayed and tinkered with in her presence.  The appellant reported that, after their divorce, the Veteran made an effort to clean up his life and reconcile his marriage; she stated that he had a couple of failed attempts at rehabilitation, but she continued to care for him and assist him in many ways until his demise in May 2010.  The appellant testified that the Veteran was unpredictable and often aggressive; in fact, she recalled once when he punched a hole in a door.  The appellant stated that she occasionally left her house and stayed with her sister or niece.  The appellant further reported that she also helped the Veteran financially by paying his bills and managing his finance; she also provided emotional support.  The appellant indicated that she and the Veteran tried to mend their relationship; she never stopped loving him and she believed that he never stopped loving her.  

Submitted at the hearing was a statement from Dr. [redacted], a pastor, dated in February 2012, indicating that he had known the appellant and the Veteran for twenty years and was able to attest to quality of their character.  Dr. [redacted] stated that, because of her love for the Veteran, the appellant did everything possible to encourage the Veteran to seek help for his alcoholism and drug abuse; he noted that her only relief was the fact that for years the Veteran worked away from home and she did not have to deal with his excessive verbal abuse and aggressive behavior caused by the use of alcohol on a daily basis.  Dr. [redacted] observed that after the Veteran's retirement, the situation got to the point that it could not be tolerated.  Dr. [redacted] noted that, even after the divorce was filed in September 2008, the appellant continued to take care of the Veteran; she responded to his needs until his death in May 2010.  He maintained that the appellant is entitled to the same benefit as a spouse.  

Also submitted were statements from Drs. Marcia Hopkins and Michelle Martin, dated in January and February 2012, both of whom reported that the underlying cause of the appellant's divorce from the Veteran was his abusive and aggressive behavior which caused her to fear for her safety.  


III.  Legal Analysis.

The appellant contends that she is entitled to DIC benefits because, while they were legally divorced, she loved and cared for the Veteran and remained his spouse until his death.  

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to a veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).  

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  The Board acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional; however, that provision does not impact the merits of this case.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

In the present case, copies of the Commonwealth of Kentucky records, here presumed valid and whose validity is not contested by the appellant, reflect the following: the Veteran and the appellant were married in March 1969; the Veteran and the appellant were divorced in September 2008; the divorce decree for their divorce is final and was entered by a Circuit Court judge of the State of Kentucky; the Veteran died in May 2010; and his marital status at the time of his death was listed on the death certificate as divorced.  

As noted above, at her personal hearing in May 2012, the appellant asserted that she was forced to divorce the Veteran because of threats and abuse from him arising from symptoms of his service-connected PTSD.  The appellant reported that, because of his PTSD, the Veteran began to self-medicate with alcohol, marijuana and cocaine and he became abusive towards her.  The appellant reported that, after their divorce, the Veteran made an effort to clean up his life and reconcile his marriage; she stated that he had a couple of failed attempts at rehabilitation, but she continued to care for him and assist him in many ways until his demise in May 2010.  

The evidence does not show that the September 2008 divorce decree was set aside by a court of competent jurisdiction at any time prior to the Veteran's death, and the appellant has not contended that she was not divorced from the Veteran.  Indeed, the appellant fully admits that she divorced the Veteran and that they never remarried each other.  The appellant contends, however, that she should be entitled to DIC benefits because her divorce from the Veteran was not because they did not love each other, but rather due to the Veteran's dangerous behavior caused by his alcohol and drug abuse as a result of his service-connected PTSD.  In a statement dated in August 2012, the appellant maintained that even though she and the Veteran were legally divorced, she continued to cohabitate with him from the time of the divorce until his demise.  

The Board acknowledges and is sympathetic to the appellant's assertions that the Veteran's conduct during their marriage, and not actions of the appellant herself, led to their separation and divorce; however, the fault of the appellant's separation from the Veteran is not here at issue, nor is any other characteristic of the appellant's valid marriage to the Veteran, except for its termination in divorce.  As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  Though 38 C.F.R. § 3.53(a) provides an exception to the requirement of continuous cohabitation from the date of marriage to the date of death of the Veteran, where such separation was due to the misconduct of the Veteran and was not the fault of the surviving spouse, this exception requires that the parties still be legally married at the time of the Veteran's death, which the appellant and the Veteran were not.  38 C.F.R. §§ 3.50, 3.53(a).  Indeed, the undisputed evidence of record shows that the appellant was not married to the Veteran at the time of his death.  Thus, the appellant's divorce from the Veteran bars her from eligibility for status as his surviving spouse.  Id.  The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, her claim of entitlement to DIC must be denied as a matter of law.  See Sabonis, at 430.  


ORDER

Entitlement to DIC benefits based on the appellant's status as surviving spouse of the Veteran is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


